Order entered September 18, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00560-CR
                                      No. 05-16-00561-CR
                                      No. 05-16-00562-CR
                                      No. 05-16-00563-CR

                            MERCEDES M. BIGGURS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                    On Appeal from the 291st Judicial District Court
                                 Dallas County, Texas
      Trial Court Cause Nos. F08-57650-U, F14-70586-U, F14-70971-U, F14-75674-U

                                            ORDER
       The clerk’s records filed in these appeals contain only certifications of the right to appeal

arising from appellant’s placement on deferred adjudication in 2009 and 2014.

       Accordingly, the Court ORDERS the trial court to file, within TEN DAYS of the date of

this order, supplemental clerk’s records containing certifications of appellant’s right to appeal

from the judgments adjudicating guilt in these proceedings. See TEX. R. APP. P. 25.2(d).



                                                      /s/    ADA BROWN
                                                             JUSTICE